Beck, J., dissenting
I. Attention to the foregoing opinion discloses the fact that it is based upon the alleged error in the instruction quoted, which authorized the jury to find against Reekermire, without finding that he had knowledge that the plaintiff’s husband was in the habit of becoming intoxicated.
The statute quoted in the opinion in, the plainest language, provides that premises occupied and used in violation of the law for the sale of liquors, with the knowledge and consent of the owner, are liable. It is not necessary under the statute that the owner shall have knowledge or give assent to the particular act of violation- of law for which judgment is rendered against the seller. If he knows of and assents to the occupancy and use of the premises for unlawful sales, they are liable. Knowledge of and assent to specific acts is not required to create liability; it is created by knowledge of and *32, assent to occupancy and use for the purpose of violating the law. The foregoing opinion so states the effect of the statute.
II. Now, if Reckennire knew that Kirt occupied and used the premises for the purpose of violating the law, the property is liable. If he knew that Kirt sold liquor to plaintiff ’s husband on the premises, and if such sales were in fact violations of the law, he must be charged with the knowledge thereof, under the doctrine that, when an act is unlawful by reason of the character of the person affected, the party liable for the act is not excused on the ground that he had no knowledge of such character. We have held that a seller of intoxicating liquors is liable for sales to an intoxicated person, even though he did not know the person was intoxicated. Church v. Higham, 44 Iowa, 482. So, if a saloon keeper permits a minor to remain in his saloon, being forbidden so to do by statute, he is liable, even if he did not know that the person was a minor. See State v. Probasco, 62 Iowa, 400, and cases therein cited, illustrating the doctrine. These cases do not require knoweldge of the fact which fenders the act unlawful, in order to authorize conviction.
III. But it is said, Reckennire did not have knowledge of the habit of intoxication of plaintiff’s husband, the fact which made the sales of intoxicating liquors to him by Kirt unlawful. Kirt may have been ignorant of the same fact, but he was, nevertheless, liable for violation of law.
Now, Reckennire had knowledge of the very act of Kirt which constituted the crime committed by him. It will be conceded that, if Reckennire had knowledge that Kirt knew of the habits of plaintiff’s husband, though Reckennire himself had no knowledge upon the subject, the property would be liable, for in that case Reckermire would know of its occupancy and use in violation of law. It is not necessary, there, fore, for Reckennire to have knowledge himself of the husband’s habits. Ilis property is liable if he knew that Kirt violated the law. He had knowledge of Kirt’s acts, which, *33as we have seen, were violations of the law. lie could not know what Kirt knew, or, at least, the state could not show that he knew the extent of Kirt’s knowledge as to plaintiff’s husband’s habits. The law will, therefore, inqniro no further that to ascertain that the sale of liquors to the husband was unlawful, and that Keckermire knew thereof. It will not inquire into what he knew of the knowledge of Kirt. "We discover that the knowledge of Eeckermire as to the habits of plaintiff’s husband was not involved in the issues of the case, and the jury, therefore, were not required to make any findings touching that subject.
In my opinion the judgment of the circuit court ought to be affirmed.